Name: COMMISSION REGULATION (EEC) No 1717/93 of 30 June 1993 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product;  tariff policy
 Date Published: nan

 No L 159/ 102 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1717/93 of 30 June 1993 amending Regulation (EEC) No 2224/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 2224/92 (  ') lays down the forecast supply balance for hops exempt from import levies when imported from third countries or eligible for Community aid ; whereas the aid for these quantities should be fixed for the period 1 July 1993 to 30 June 1 994 ; whereas, in the light of initial experience, the amount of the security to be lodged by the interested party should be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2224/92 is hereby amended as follows : 1 . Article 1 is replaced by the following text : 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92, the forecast supply balance for hops falling within CN code 1210 and exempt from import levies when imported directly into the Canary Islands from third countries or eligible for Community aid is hereby fixed at 500 tonnes for the period 1 July 1993 to 30 June 1994.'; 2. in Article 4 ( 1 ) (b), 'ECU 5/ 100 kg' is hereby replaced by 'ECU 2,5/ 100 kg . Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p . 13 . (2) OJ No L 378, 23 . 12 . 1992, p . 23 . (! OJ No L 218, 1 . 8 . 1992, p . 89 .